145 F.3d 1339
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.NATIONWIDE R.A.C. SALES, INC., a Nevada corporation; MichaelHewett, Plaintiffs-Appellants,v.FORD MOTOR COMPANY, a Delaware corporation, Defendant-Appellee.
No. 97-15546.D.C. No. CV-96-02877-FMS.
United States Court of Appeals, Ninth Circuit.
Submitted** March 9, 1998.Decided May 13, 1998.

Appeal from the United States District Court, for the Northern District of California, Fern M. Smith, District Judge, Presiding.
Before WOOD***, HALL, and O'SCANNLAIN, Circuit Judges.


1
ORDER*


2
For the reasons stated by the district court, judgment is AFFIRMED.



**
 This panel unanimously agrees that this case is appropriate for submission without oral argument.  Fed.R.App.P. 34(a); 9th Cir.R. 34-4


**
 * The Honorable Harlington Wood, Jr., United States Circuit Judge for the Seventh Circuit, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3